Citation Nr: 0520998	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  91-52 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left mid-back contusion, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, CA (the RO).  

Procedural history

The veteran served on active duty from February 1986 to 
November 1989.

The veteran filed a claim of entitlement to service 
connection for a back disability in November 1989.  In August 
1990, the RO granted service connection for residuals of 
contusion, mid left back.  A noncompensable disability rating 
was assigned. The veteran appealed.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in September 1992 and again October 1993.  In August 
1994, the RO increased the disability rating to 10 percent.  
The veteran has continued to express disagreement. 

In May 2000, the veteran requested a hearing before the 
Board.  A hearing was scheduled for June 2001.  However, in 
March 2001, the veteran canceled his hearing request.  
Another hearing has not been requested.  

In an April 2001 decision, the Board denied the veteran's 
claim of entitlement to an evaluation in excess of the 
currently assigned 10 percent for his service-connected back 
condition.  The veteran appealed the Board's April 2001 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court").  In August 
2003, representatives of the veteran and the Secretary of 
Veterans Affairs filed with the Court a Joint Motion to 
Remand (the Joint Motion).  On August 19, 2003, the Court 
issued an Order which granted the Joint Motion, vacated the 
Board's April 2001 decision and remanded the case to the 
Board, directing that the veteran be provided with notice 
under the Veterans Claims Assistance Act of 2000 (VCAA).  

In December 2003, the Board remanded this case to the 
Veterans Benefits Administration for further development 
pursuant to the Joint Motion.  After the requested 
development was accomplished, the Agency of Original 
Jurisdiction issued a Supplemental Statement of the case in 
May 2005 which continued to deny the veteran's claim.  The 
case has been returned to the Board for further appellate 
review.

For the reasons explained below, the Board has determined 
that an additional remand is necessary before it may proceed 
to the merits of the matter on appeal.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

Clarification of the issue on appeal

Also in the Board's December 2003 remand, the Board requested 
that the veteran be contacted to clarify the issue on appeal.  
A letter was sent to the veteran in November 2004 asking for 
that clarification.  By correspondence from the veteran dated 
December 17, 2004, the veteran advised that he was seeking an 
appeal of the assigned disability rating of his service-
connected residuals of a left mid-back contusion, which is 
evaluated under former 38 C.F.R. § 4.71a, Diagnostic Code 
5291 [limitation of motion, dorsal spine].  

The veteran specifically contends that the medical evidence 
indicates that his service-connected disability should be 
rated under  Diagnostic Code 5025 [fibromyalgia], instead of 
under a Diagnostic Code pertaining to disabilities of the 
spine.  However, fibromyalgia is a systemic disease which is 
seemingly unrelated to the service-connected mid-back 
contusion residuals.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5025 (2004); see also Hoag v. Brown, 4 Vet. App. 209, 211 
(1993):  "Myalgia is 'muscular pain.'  Stedman's Medical 
Dictionary 913 (1982); fibro is a prefix 'denoting 
relationship to fibers.'  Dorland's [Illustrated Medical 
Dictionary]at 554."  

The Board believes that the issue on appeal was, and remains, 
as stated on the first page.  It appears from his 
presentation that the veteran may also be claiming 
entitlement to service connection for fibromyalgia.  That 
matter is referred to the RO for appropriate action.


REMAND

For reasons expressed immediately below, the Board believes 
that additional evidentiary development is necessary.

In October 2003, the veteran received a letter from the Board 
advising him of the Court's August 19, 2003 remand.  The 
letter invited the veteran to submit additional evidence in 
support of his claim.  In a November 2003 letter, the veteran 
indicated that he had received treatment for his back 
disability at the VAMC in West Los Angeles and the VAMC in 
East Los Angeles.  The veteran has further indicated that 
records from the East Los Angeles VAMC have not been 
associated with his claim folder.  A careful review of the 
evidence of record confirms that only the records from the 
VAMC in West Los Angeles have been obtained.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has identified the 
existence of medical records which he asserts have bearing 
upon the claim.  The VA must therefore make reasonable 
efforts to obtain these records.  See 38 U.S.C.A. § 5103A.  
 
Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

In short, efforts should be made to locate the East Los 
Angeles VAMC records and associate them with the veteran's VA 
claims folder.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain treatment records 
pertaining to the veteran from the VAMC 
in East Los Angeles, California.  All 
such records should be obtained.  Any 
records obtained should be associated 
with the veteran's claims file.  

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the veteran's claim.  
If the claim remains denied, in whole or 
in part, VBA should issue a supplemental 
statement of the case, and the veteran 
and his representative should be allowed 
an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

